DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR on 12-11-2020. It is noted, however, that applicant has not filed a certified copy of the KR-2020-0173516 application as required by 37 CFR 1.55. 
It appears that the document retrieval request failed (see notice of 05/11/2022 Doc Code “PD.RETR.FAIL”).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Paragraph 0026 of the as-filed specification contains duplicate recitations of magnesium sulfate.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the asphalt binder" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is taken that “the asphalt modifier” was intended and so the claim has been treated as such.
Additionally, claim 1 at lines 6-7 includes “and comprising polyethylene and an inorganic material”. It is unclear if the polyethylene and the inorganic material are part of the coating layer or are just included in the modifier itself. In view of the percentages claimed in the following lines, the claim has been interpreted such that the polyethylene and inorganic material are not required to be a part of the coating layer but rather they are required to be present in the asphalt modifier as a whole.
Claim 2 repeats “magnesium sulfate” in line 4.
Claim 3 recites the limitation "the reinforcing fiber" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The limitation has been construed as “the reinforcing fiber strands”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over NL 1,179,376 in view of Vroomans (U.S. 5,021,510).
Regarding claim 1, NL 1,179,376 (hereinafter “’376”) teaches threads and fibers made from synthetic linear polycondensation products such as polyamides and/or polyesters (Page 1 lines 75-79) or mixed with threads made from a different material for instance glass (Page 2 lines 1-3). These yarns and/or strands may be woven, knitted, or twisted together (Page 2 lines 9-19; meeting claimed “reinforcing fiber bundle”) and can be coated with a tall resin (Page 2 lines 49-50 “or by first embodding the reinforcing threads in the resin”; meeting claimed envelope of the reinforcing bundle). ‘376 also teaches the inclusion of inorganic filler (Page 1 lines 47-48) and/or a mineral carrier (Page 2 lines 123-127 “[t]he surface of the threads may be sprinkled…with a mineral carrier to which the resin is applied…”; meeting claimed inorganic material).
‘376 does not teach the length of the strands, the inclusion of any polyethylene, or the percentages of the fiber, polyethylene, linear low-density polyethylene, and organic material.
With regard to the length of the strands, it has been held that changes in size/proportion are prima facie obvious where the inventive product would not perform differently than the prior art device (MPEP 2144.04.IV.A. and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, it would be prima facie obvious to determine the desired length of the fiber strands for inclusion in the asphalt composition. There is no evidence of record to demonstrate the criticality of or unexpected results obtained by strands of 8-34 mm length.
While ‘376 teaches coating the strands with a tall resin, ‘376 is silent to polyethylene.
Vroomans teaches various polyethylenes, including linear low-density polyethylene that are very good impact modifiers with high UV resistance and high degree of toughness that do not cause discolouration of the polyamides and polyesters modified with them (Abstract). These polyethylenes are also highly suited as impact modifiers (Abstract) and can be single-layer or multi-layer films (Col. 5 lines 44-45). Vroomans further teaches that the polyethylenes (Col. 5 lines 33-36) and linear low-density polyethylenes (Col. 5 lines 36-60) can be used as a component of mixtures or blends in amounts of 5 to 95% and can be blended with other plastics as well as materials other than polymers for instance of glass, talcum, carbon black, metal, wood, paper, etc (Col. 6 lines 21-35).
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, Vroomans teaches that it is known to use polyethylene and linear low-density polyethylenes as impact modifiers which would be appreciated as beneficial for the asphalt composition of ‘376 because asphalt compositions are commonly subject to aggressive and repeated wear conditions where impact would be a concern. Thus, it would be obvious to determine the optimum amounts of polyethylene, LLDPE, fibers/strands, and inorganic material so as to achieve improved impact resistance, toughness, and high UV resistance.
	Therefore, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyethylene and LLDPE of Vroomans for the tall resin of ‘376 so as to produce an improved coated fiber for asphalt modification that achieves improved resistance, toughness, and UV resistance while maintaining it’s purpose as a reinforcement material for the asphalt composition it is intended for.
Regarding claim 2, ‘376 and Vroomans teach the asphalt modifier as applied to claim 1 above and Vroomans teaches talcum (i.e. talc) (Col. 6 line 34).
Regarding claim 3, ‘376 and Vroomans teach the asphalt modifier as applied to claim 1 above and ‘376 teaches that the fibers/strands may include polyester and/or glass fibers ((Page 1 lines 75-79 to Page 2 lines 1-3).
Regarding claim 4, ‘376 and Vroomans teach the asphalt modifier as applied to claim 1 above and further teaches the optional inclusion of anti-oxidants (Abstract).
Regarding claims 5-8, ‘376 and Vroomans teach the asphalt modifier as applied to claims 1-4 above and ‘376 further teaches that the asphalt modifier is combined with bitumen (meeting claimed asphalt binder), road metal, sand, and filler (any one of these or any combination meeting claimed aggregate) (Page 3 lines 6-10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Grant (GB 1,059,469) directed to a bitumen and polyester coated glass fibre (see first and second baths of Left Column of Page 1) followed by coating a first major surface with powdered soapstone or talc and the other major surface with sand; Schoeps et al. (U.S. 5,660,915) directed to a bituminous roofing underfelt of spunbond polyethylene terephthalate and a meltable binder; Kleist et al (U.S. 2,771,387) directed to a bituminous treated glass fiber structure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738